Exhibit 10.14

Compensation of Named Executive Officers of Curis, Inc.

As of March 30, 2006, following are the base salaries, on an annual basis, of
the named executive officers (as defined in Item 402(a)(3) of Regulation S-K) of
Curis, Inc.:

 

Daniel R. Passeri

   $ 375,000

President and Chief Executive Officer

  

Lee L. Rubin

   $ 325,000

Senior Vice President of Research and Chief Scientific Officer

  

Michael P. Gray

   $ 235,000

Vice President of Finance and Chief Financial Officer

  

Mark W. Noel

   $ 195,000

Vice President, Technology Management and Business Development

  

Mary Elizabeth Potthoff

   $ 190,000

Vice President, General Counsel

  

In addition, each of the named executive officers listed above is eligible to
receive stock options and stock awards under the 2000 Stock Incentive Plan of
Curis, Inc.